DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/21/2022.
Claims 1-3 and 10 are amended.
Claims 5-9, 13 and 16-30 are cancelled.
Claims 31-36 are new.
Claims 1-4, 10-12, 14, 15, and 31-36 are pending.
Claims 1-4, 10-12, 14, 15, and 31-35 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 13-15 are objected to because of the following informalities:  Applicant writes “13-15. (Cancelled)”,  this would ordinarily mean claims 13-15 are cancelled, but Applicant has entered claim limitations for claims 14 and 15. It is unclear if Applicant intended to cancel them or if this is an error.  Appropriate correction is required.

Election/Restrictions
Newly submitted claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The scope claims 1, and 36 are deviating significantly.

Claim 36 is directed to H04W 12/66 which is trust dependent and using a trust score. 

Claim 36 recites “comparing, at the computer management system, the first user record in the assigned first entity tenant data space with the second user record in the assigned second entity tenant data space in the tenant data storage” and
“determining, at the computer management system, one of an existence or a discrepancy between the comparison of the first user record in the assigned first entity tenant data space with the second user record in the assigned second entity tenant data space” 

“communicating, from the computer management system to the second entity based on the request for identity verification of the user, a trust score based on the determining of one of the existence or the discrepancy between the comparison of the first user record in the assigned first 6 of 12 IWASHNGTON\000151229\0155\594173.vi-4/21/22App. No. 16/670,164Attorney Docket No. 030730-4333US entity tenant data space with the second user record in the assigned second entity tenant data space.” 

Claim 36 verifies a user’s identification, compares data to extract discrepancies and develops a trust score based on the extracted discrepancies. This is a significant deviation from the scope of the original claims, and the amended claim 1.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Further deviations from the elected invention and attempts at claiming multiple distinct inventions in a single application could cause claims to be withdrawn from consideration as being directed to a non-elected invention.  

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
101
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving… and storing …a record … receiving… a secret code request… generating… a shared secret code…  and transmitting…. The generated shared secret code….” The claim recites an abstract idea that is directed towards a mental process, in this case, receiving information, and a request, generating a code based on received information and transmitting the code.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite additional elements but the elements do not integrate the judicial exception into a practical application. 
The independent claim recites “generating…. a shared secret code”. According to the disclosure (¶ 46-48), “In such a configuration, the entity 245 may use the third party system to generate codes as disclosed herein, or it may generate codes separately using records of its own computerized user management system… Database system 116 may receive the request and generate a shared secret code in S230.” The disclosure does not provide further information as to what algorithm or computational means are required for generating these codes, therefore the limitation also is abstract as the limitation amounts to the generating a code, which can be done by a human mind. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer that automates the abstract idea. This automation is not cured by the independent claims.
Claims 2, 3, 11, 12, 15, and 31-35 further describe characteristics and features of the entities and data in the independent claims. Claims 4 recites the abstract idea of encrypting information, which is a mathematical function that can be calculated through a mental process but in this case is automated by a computing device. Claim 10 recites receiving and comparing user information, which has already been discussed as part of the abstract idea. Claim 14 recites rejecting a request based on prohibited parameters. Claim 14 recites a vague limitation; the mental process of an evaluation can determine prohibited process and therefore reject a request.  The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
112
Due to Applicant’s amendments and claim cancellations, prior 112(b) rejections are withdrawn.
103
Note: The amendments change the scope of the previously entered claims. 
Cronic teaches receiving at the computerized management system from the first entity, a secret code request, the secret code request based on the first entity receiving a transaction transfer request from a second entity requesting to transfer a transaction between the second entity and 2 of 12 IWASHNGTON\000151229\0155\594173.vi-4/21/22App. No. 16/670,164Attorney Docket No. 030730-4333US the user having an account with the first entity, the secret code request containing a first entity identifier and a second entity identifier (¶ 28, 33-36, 98-100); 
Cronic - the customer 602 provides a product or service request to the merchant 604 for a product or service that may be provided by the third-party merchant 608. For example, the request may be for opera tickets, flowers, or for an appointment at a spa. At event 6, the merchant 604 authorizes the third-party merchant 608 to access the token at the tokenization provider system 606 by communicating the authorization to the tokenization provider system 606. The tokenization provider system 606, at event 7, generates an authorization factor, such as a set of four random words, and associates the third-party merchant with the authorization factor and the token. (¶ 100)

generating, at the computerized management system in response to receiving the secret code request, a shared secret code, the shared secret code based on data in the received first entity identifier, the received second entity identifier and the record of the user; and (¶ 33-37, 51, 58, 59, 76, 77, ); 
Cronic - For example, to provide the third-party merchant 162 with access to the CHD, the merchant 142 can send the token and a merchant identifier associated with the third-party merchant 162 to the token access system 122… The token access system 122 can use the authorization factor generator 128 to generate an authorization factor. The authorization factor can be associated with the token and the merchant identifier at the token access repository 134…  The CHD access log repository 136 can generally include any system that can store information associated with token and CHD access by users of the tokenization provider system 102. These users can include both users who use the tokenization provider system 102 for tokenization services (e.g. the merchant 142) and users who access the tokenization provider system 102 to access shared tokens or CHD (e.g. the third-party merchant 162)… the token access system 122 verifies that the merchant 142 provided a token associated with the merchant 142 or the merchant environment 104.   (¶ 37, 51, 76)

transmitting, by the computerized management system, the generated shared secret code to the user and to the second entity, the transmitted shared secret code configured to be compared by the second entity to the transmitted shared secret code received by the user thereby indicating to the second entity the user possesses the account with the first entity and confirming transfer of the transaction between the user and the second entity to first entity.  (¶ 24, 25 38, 51, 56-58, 88); 
Cronic - The token access system 122 can provide the authorization factor along with the token or token-identifier to the third-party merchant 162 enabling the third-party merchant 162 to access the CHD associated with the token at the tokenization provider system 102. In one embodiment, the merchant 142 provides the authorization factor to the third-party merchant 162… Further, the token access system 122 provides the token or a token-identifier to the third-party merchant 162 enabling the third-party merchant 162 to access the CHD associated with the token at the tokenization provider system 102. (¶ 38, 51)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmugam (¶ 32), which teaches “In the above example , the CPN may be mapped to the passenger's transaction account for all overflow as well as to three spend profiles , each of which are subject to spend controls ( e.g. , for the restaurant , hotel , and airline vouchers ) and are mapped to a separate transaction account supplied by the airline” and Cronic (¶ 4), which teaches “the tokenization system may be configured to electronically transmit the token to the first merchant so as to enable the first merchant to perform a first transaction for the customer … the token-access granting system may be configured to authorize the second merchant to access one or more of the token and the CHD, thereby enabling the second merchant to perform a second transaction for the customer” in order to provide a security for a customer that is transacting between multiple merchants (Cronic; ¶ 2, 3).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 10-12, 14, 15, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to a method, and claim 16 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving… and storing …a record … receiving… a secret code request… generating… a shared secret code…  and transmitting…. The generated shared secret code….” The claim recites an abstract idea that is directed towards a mental process, in this case, receiving information, and a request, generating a code based on received information and transmitting the code.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite additional elements but the elements do not integrate the judicial exception into a practical application. 
The independent claim recites “generating…. a shared secret code”. According to the disclosure (¶ 46-48), “In such a configuration, the entity 245 may use the third party system to generate codes as disclosed herein, or it may generate codes separately using records of its own computerized user management system… Database system 116 may receive the request and generate a shared secret code in S230.” The disclosure does not provide further information as to what algorithm or computational means are required for generating these codes, therefore the limitation also is abstract as the limitation amounts to the generating a code, which can be done by a human mind. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer that automates the abstract idea. This automation is not cured by the independent claims.
Claims 2, 3, 11, 12, 15, and 31-35 further describe characteristics and features of the entities and data in the independent claims. Claims 4 recites the abstract idea of encrypting information, which is a mathematical function that can be calculated through a mental process but in this case is automated by a computing device. Claim 10 recites receiving and comparing user information, which has already been discussed as part of the abstract idea. Claim 14 recites rejecting a request based on prohibited parameters. Claim 14 recites a vague limitation; the mental process of an evaluation can determine prohibited process and therefore reject a request.  The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-4, 10-12, 14, 15, and 31-35 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-12, 14, 15, and 31-35 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the assigned first entity tenant space ". Claims 4 and 14 recite “the processor”, claim 15 recites “the code”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-4, 10-12, 14, 15, and 31-35 are also rejected. 
Claim 1 recites “receiving, by a first entity, and storing at a computer management system, a record… receiving at the computerized management system from the first entity…. generating, at the computerized management system in response to receiving the secret code request, a shared secret code … transmitting, by the computerized management system, the generated shared secret code….” The claim is unclear and indefinite. The claim recites two entities, the first entity and the computer management system. The first limitation is performed by the first entity and the remaining claims by the computerized management system. It is unclear whether these are two separate entities. Dependent claims 2-4, 10-12, 14, 15, and 31-35 are also rejected.
Claim 12 recites “wherein a second identity that identifies the second entity is concealed from the first entity” and claim 11 recites “wherein a first identity that identifies the first entity is concealed from the second entity”. The claims are unclear and indefinite. Claim 1 recites “receiving at the computerized management system from the first entity, a secret code request,… the secret code request containing a first entity identifier and a second entity identifier… the transmitted shared secret code configured to be compared by the second entity… confirming transfer of the transaction between the user and the second entity to first entity.” From the independent claim, it is clear that the first entity had the second entity’s identifier and the second entity knew the identity of the first entity. Claims 11 and 12 are unclear and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10,11, 14, 15, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam et al. (US 2020/0005301) (“Shanmugam”), and in view of Cronic et al. (2020/0202335) (“Cronic”).
Regarding claim 1,  Shanmugam discloses receiving, by a first entity, and storing at a computer management system, a record of a user in an assigned first entity tenant data space, the assigned first entity tenant space arranged in a tenant data storage of the computer management system such that data in the assigned first entity tenant data space is kept logically separate from data of other tenants sharing the tenant data storage enabling no other tenant to access the data in the assigned first entity tenant data space; (¶ 28, 32, 36, 39, 44-47, 55-60); 
Claim Interpretation – “Such that…” recites result language and therefore has no patentable weight ( Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” See MPEP 2111.04.
Shanmugam – processing server 102 may include a mapping database 206. The mapping database 206 may be configured to store a plurality of mapping profiles 208 using a suitable data storage format and schema . The mapping database 206 may be a relational database that utilizes structured query language for the storage , identification , modifying , updating , accessing , etc. of structured data sets stored therein . Each mapping profile 208 may be a structured data set configured to store data related to one or more vouchers … The querying module 218 may, for example, execute a query on the mapping database 206 to identify a mapping profile 208 that includes a controlled payment number included in a received authorization request, for identification of applicable vouchers and the overflow transaction account…. wherein the authorization request is formatted according to one or more standards and includes at least a plurality of data elements including at least a first data element configured to store a transaction amount and a second data element configured to store a controlled payment number. In step 404, a mapping profile (e.g., mapping profile 208) may be identified by the processing server, (¶ 44, 45);

Shanmugam does not disclose receiving at the computerized management system from the first entity, a secret code request, the secret code request based on the first entity receiving a transaction transfer request from a second entity requesting to transfer a transaction between the second entity and 2 of 12 IWASHNGTON\000151229\0155\594173.vi-4/21/22App. No. 16/670,164Attorney Docket No. 030730-4333US the user having an account with the first entity, the secret code request containing a first entity identifier and a second entity identifier; generating, at the computerized management system in response to receiving the secret code request, a shared secret code, the shared secret code based on data in the received first entity identifier, the received second entity identifier and the record of the user; and transmitting, by the computerized management system, the generated shared secret code to the user and to the second entity, the transmitted shared secret code configured to be compared by the second entity to the transmitted shared secret code received by the user thereby indicating to the second entity the user possesses the account with the first entity and confirming transfer of the transaction between the user and the second entity to first entity.  

Cronic teaches receiving at the computerized management system from the first entity, a secret code request, the secret code request based on the first entity receiving a transaction transfer request from a second entity requesting to transfer a transaction between the second entity and 2 of 12 IWASHNGTON\000151229\0155\594173.vi-4/21/22App. No. 16/670,164Attorney Docket No. 030730-4333US the user having an account with the first entity, the secret code request containing a first entity identifier and a second entity identifier (¶ 28, 33-36, 98-100); 
Claim Interpretation – “based on the first entity receiving a transaction transfer request from a second entity …” recites functions of the first entity and is outside the scope the claimed method of the computer management system, and therefore does not have patentable weight.
Cronic - the customer 602 provides a product or service request to the merchant 604 for a product or service that may be provided by the third-party merchant 608. For example, the request may be for opera tickets, flowers, or for an appointment at a spa. At event 6, the merchant 604 authorizes the third-party merchant 608 to access the token at the tokenization provider system 606 by communicating the authorization to the tokenization provider system 606. The tokenization provider system 606, at event 7, generates an authorization factor, such as a set of four random words, and associates the third-party merchant with the authorization factor and the token. (¶ 100)

generating, at the computerized management system in response to receiving the secret code request, a shared secret code, the shared secret code based on data in the received first entity identifier, the received second entity identifier and the record of the user; and (¶ 33-37, 51, 58, 59, 76, 77, ); 
Cronic - For example, to provide the third-party merchant 162 with access to the CHD, the merchant 142 can send the token and a merchant identifier associated with the third-party merchant 162 to the token access system 122… The token access system 122 can use the authorization factor generator 128 to generate an authorization factor. The authorization factor can be associated with the token and the merchant identifier at the token access repository 134…  The CHD access log repository 136 can generally include any system that can store information associated with token and CHD access by users of the tokenization provider system 102. These users can include both users who use the tokenization provider system 102 for tokenization services (e.g. the merchant 142) and users who access the tokenization provider system 102 to access shared tokens or CHD (e.g. the third-party merchant 162)… the token access system 122 verifies that the merchant 142 provided a token associated with the merchant 142 or the merchant environment 104.   (¶ 37, 51, 76)

transmitting, by the computerized management system, the generated shared secret code to the user and to the second entity, the transmitted shared secret code configured to be compared by the second entity to the transmitted shared secret code received by the user thereby indicating to the second entity the user possesses the account with the first entity and confirming transfer of the transaction between the user and the second entity to first entity.  (¶ 24, 25 38, 51, 56-58, 88); 
Claim Interpretation – “the transmitted shared secret code configured to be compared by the second entity …” recites functions of the second entity and is outside the scope the claimed method of the computer management system, and therefore does not have patentable weight.
Cronic - The token access system 122 can provide the authorization factor along with the token or token-identifier to the third-party merchant 162 enabling the third-party merchant 162 to access the CHD associated with the token at the tokenization provider system 102. In one embodiment, the merchant 142 provides the authorization factor to the third-party merchant 162… Further, the token access system 122 provides the token or a token-identifier to the third-party merchant 162 enabling the third-party merchant 162 to access the CHD associated with the token at the tokenization provider system 102. (¶ 38, 51)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmugam (¶ 32), which teaches “In the above example , the CPN may be mapped to the passenger's transaction account for all overflow as well as to three spend profiles , each of which are subject to spend controls ( e.g. , for the restaurant , hotel , and airline vouchers ) and are mapped to a separate transaction account supplied by the airline” and Cronic (¶ 4), which teaches “the tokenization system may be configured to electronically transmit the token to the first merchant so as to enable the first merchant to perform a first transaction for the customer … the token-access granting system may be configured to authorize the second merchant to access one or more of the token and the CHD, thereby enabling the second merchant to perform a second transaction for the customer” in order to provide a security for a customer that is transacting between multiple merchants (Cronic; ¶ 2, 3).
Regarding claim 2 , Cronic teaches wherein the shared secret code is uniquely generated based on the first entity identifier and a second entity identifier (¶ 37, 51, 59).  
Regarding claim 3, Cronic teaches wherein the first entity identifier and the second entity identifier uniquely identify the first entity and the second entity, respectively (¶ 37, 57).  
Regarding claim 10, Shanmugam discloses  receiving the record of the user provided by the user; and comparing the user data with pre-existing data associated with a user ID (¶ 28-31).  
Regarding claim 11, Shanmugam discloses wherein a first identity that identifies the first entity is concealed from the second entity (¶ 35).   
Regarding claim 14, Shanmugam discloses rejecting, using the processor, the request to transfer the transaction based on identifying a transaction type parameter of the request that is prohibited by the first entity or prohibited by the user (¶ 36, 38, 47).  
Regarding claim 15, Shanmugam discloses  wherein the code is received by a personal computing device in possession of the user (¶ 31).    
Regarding claim 34, Cronic teaches wherein the shared secret code is generated by combining the first entity identifier and the second entity identifier with a mathematical algorithm (¶ 33-37, 51, 58, 59, 76, 77, 106).  
Regarding claim 35, Cronic teaches wherein transmitting the shared secret code to the second entity and the user is transmitted for receipt by at least one of an e-mail, an SMS/EMS/MMS message, a text message, a voice call, a social media instant message, a web browser, or a software application (¶ 63, 77, 81, 101).  
Claims 4, 12 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam et al. (US 2020/0005301) (“Shanmugam”), in view of Cronic et al. (2020/0202335) (“Cronic”) and further in view of Dutta (US 6971009) (“Dutta”).
Regarding claim 4,  Neither Shanmugam nor Cronic teaches encrypting, using the processor, the first entity ID and the second entity ID using a private key of the second entity or a public key of a third entity. Dutta teaches encrypting, using the processor, the first entity ID and the second entity ID using a private key of the second entity or a public key of a third entity (column 4, line 8-34; claim 18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmugam (¶ 32), which teaches “In the above example , the CPN may be mapped to the passenger's transaction account for all overflow as well as to three spend profiles , each of which are subject to spend controls ( e.g. , for the restaurant , hotel , and airline vouchers ) and are mapped to a separate transaction account supplied by the airline”, Cronic (¶ 4), which teaches “the tokenization system may be configured to electronically transmit the token to the first merchant so as to enable the first merchant to perform a first transaction for the customer … the token-access granting system may be configured to authorize the second merchant to access one or more of the token and the CHD, thereby enabling the second merchant to perform a second transaction for the customer” and Dutta(column 2, line 17), which teaches “to bind a customer to a ticket using the customer's own security features” in order to track a customer’s transaction to the right user securely (Cronic; column 1, line 23-67, column 2, line 6-17).
Regarding claim 12, Dutta teaches wherein a second identity that identifies the second entity is concealed from the first entity (column 4, line 20-34; claim 4). 
Regarding claim 31, Dutta teaches wherein the shared secret code request is encrypted by a public key of the user stored at the computer management system  (column 11, line 65-67, column 12, line 1-11).  
Regarding claim 32, Dutta teaches wherein the first entity identifier and the second entity identifier of the secret code request includes an encrypted first entity identifier and an encrypted second entity identifier using a public key of the computerized management system  (column 16, line 54-67, column 17, line 1-3; claim 18).  
Regarding claim 33, Dutta teaches wherein the first entity identifier and the second entity identifier of the secret code request includes an encrypted first entity identifier and an encrypted second entity identifier using a private key of the first entity (column 16, line 54-67, column 17, line 1-3; claim 18).  
Regarding claims 15 and 30, Shanmugam discloses wherein the code is received by a personal computing device in possession of the user (¶ 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Washington et al., (US 20190378369) teaches sending charges to a user’s room.
Padmanabhan( US 11,288,280) teaches the multiple tenants and transfers and includes consensus blockchain

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685